Citation Nr: 0101836	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-15 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

New and material evidence to reopen claim for service 
connection for chronic acquired psychiatric 
disability/schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The appellant had active service from July 1970 to October 
1970.

Initially the Board of Veterans' Appeals (Board) notes that 
in the appellant's substantive appeal dated and received in 
August 1999, he indicated that he desired a hearing at his 
local regional office (RO) before a member of the Board.  In 
August 2000, he expressly confirmed his desire for a hearing 
at his RO before a member of the Board.  His representative 
also confirmed this intent in December 2000.  Thereafter, 
while the record reflects that a videoconference hearing was 
scheduled on January 8, 2001, and offered to the appellant in 
writing by letter dated December 18, 2000, the record before 
the Board does not reflect that the appellant ever agreed to 
accept a videoconference hearing in lieu of a travel board 
hearing.  Nor does it reflect that the appellant was ever 
provided with a travel board hearing or that this request was 
withdrawn.  Consequently, the Board has no option but to 
remand the case to the RO for travel Board hearing.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board in Los Angeles, California, in the 
order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  38 U.S.C.A. 
§ 7107(d)(2) (West Supp. 2000); 64 Fed. 
Reg. 53,302 (2000) (to be codified at 
38 C.F.R. §§ 19.75, 20.704). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




